December 15, 2011 John M. Salpietra 2693 Heights View Court Rochester Hills, MI48178 Re:May 11, 2010 Promissory Note Dear Mr. Salpietra: This is to confirm our agreement to extend the due date of your Promissory Note to December 4, 2012. If you agree, please indicate your acceptance in the space below and return to this letter to me. Very truly yours, /s/ Robert G. Crockett Robert G. Crockett CEO ACCEPTED AND AGREED: /s/ John M. (“Pete”) Salpietra John M. (“Pete”) Salpietra 24663 Mound Road, Warren MI48091 586-486-5308Fax:586-486-5283 www.EcologyCoatings.com
